department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division release number release date legend org-organization name address - address org address xx - date date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated may 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 1120-pc u s property and casualty insurance_company income_tax return with the ogden service_center you have filed taxable returns on form 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx and december 20xx with us in addition for future periods you are required to file form_1120 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations department of the treasury ay tz le internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date legend taxpayer_identification_number org organization name form address address xx date org address dear tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope een 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx legend org organization name companies trustee trustee xx date country country co-1 co-2 issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years ending january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed on december 20xx in the country under international companies act sections and its purpose as stated in the memorandum of association included to carry on any business other than the business which is prohibited by the act or the regulations from carrying on which may seem to the company capable of being conveniently carried on or calculated directly or indirectly to enhance the value of or render profitable any of the company’s property or rights on january 20xx org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking exemption under internal_revenue_code irc sec_501 its purpose as stated in the application form was that the organization was a small casualty insurance_company its principal business will be to issue casualty insurance to unrelated third parties initially the company will issue reinsurance on an indemnity basis on casualty risks from unrelated third parties until sufficient surplus is obtained to commence writing casualty policies directly to unrelated third parties on may 20xx the organization received a determination_letter granting tax exempt status under sec_501 in response to the information_document_request mailed on march 20xx the organization stated that they provided casualty insurance to nursing homes in texas due to the fact that insurance was not available because of industry problems for nursing home medical liability and nursing home patient care liability in 20xx the nursing homes for which the policies were being provided were sold and the policies with coverage which carried into 20xx were not renewed for 20xx org has not issued any new policies issued or participated in any reinsurance agreements since the form 886-a rev department of the treasury - internal_revenue_service page -1- ore 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx policies expired org is waiting for the claims period to expire on the policies and is currently in the process of winding up its affairs according to the d election filed with the application on march 20xx president was the sole shareholder information gathered during the examination stated that co- trustee trustee is the sole shareholder of org forms were filed for the 20xx 20xx tax_year the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx-42 premiums written org 20xx 20xx total premiums _ dividend income capital_gains interest_income percentage- gross premium reinsurance income to gross_receipts _total gross_receipts other income no premiums were received in either of the two years other income in 20xx was on org's financial statement as co-2 org did report dollar_figure of unrealized_appreciation as income on the form_990 for 20xx an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately org has not been involved in any court ordered liquidation during part of 20xx 20xx law and analysis form 886-a rev department of the treasury - internal_revenue_service page -2- eysan 886a department of the 'i'reasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx does internal_revenue_code irc sec_501 for the years beginning date qualify for tax exempt status under internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal undemriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 _ these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and form 886-a rev department of the treasury - internal_revenue_service page -3- enon 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx department of the ‘l'reasury - internal_revenue_service explanation of items c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses based on the computations above it is determined that limitation but was unable to meet the requirement for each year as a stock company requirements are only for mutual companies is not able to try to meet the second set of requirements those did meet the dollar_figure section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date was not involved in a court ordered liquidation during or form 886-arrev department of the treasury - internal_revenue_service page -4- ieteygaal 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx therefore for the years beginning january exempt status under sec_501 did not qualify for tax if years beginning date what are the tax consequences does not qualify for tax exempt status for since years beginning january the year beginning january did not qualify for tax exempt status under sec_501 for the filing of the forms was incorrect for should have filed forms 1120-pc sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections form 886-a crev department of the treasury - internal_revenue_service page -5- department of the ‘treasury - internal_revenue_service eae 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning date form 1120-pc is required for each year and all future years where qualify for exemption if future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required is allowed to make an election under sec_831 once the election is made it is effective for the year the election is made and for all future years that the form 1120-pc is required the election can not be made retroactive meets the requirements under sec_501 in does not taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -6-
